PETITION FOR ALTERNATIVE WRIT OF MANDAMUS
COLEMAN, Justice.
The State of Alabama filed its petition praying for mandamus to be issued by this court to require the respondent herein, the Honorable Richard P. Emmet, as Judge of the Circuit Court of Montgomery County, In Equity, to vacate an order issued by him on January 25, 1967, in Case Number 36578 in said court.
By the order of January 25, 1967, the respondent ordered that execution upon the decree rendered in said cause on January 11, 1967, be stayed pending disposition of the appeal taken in said cause to review the-*512decree rendered January 11, 1967. This •court issued the rule nisi as prayed, and the respondent duly made return thereto.
On April 2, 1970, this court affirmed the decree of January 11, 1967. Malone et al. v. State of Alabama ex rel. Gallion, Attorney General, 285 Ala. 493, 234 So.2d 32. The appeal from the decree of January 11, 1967, has now been disposed of, and, therefore, the order of January 25, 1967, by its terms, is of no further force or effect. Further consideration of the instant proceeding would grant to petitioner no relief it does not now already have, and the instant cause is now moot. For that reason, the writ of mandamus herein prayed for is •due to be and is denied.
Writ denied.
LIVINGSTON, C. J., and BLOOD-WORTH, MADDOX and McCALL, JJ., concur.